Citation Nr: 0608770	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  05-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the RO.  By 
that decision, the RO granted service connection for 
bilateral hearing loss, assigned a 70 percent evaluation 
therefor, and denied service connection for tinnitus.  On 
appeal, the veteran challenges the decision with respect to 
tinnitus only.
 
The veteran testified at a video-conference hearing before 
the undersigned Acting Veterans Law Judge in March 2006.  A 
transcript of that hearing has been associated with the 
claims file. 

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's tinnitus can be attributed to his period of 
active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, tinnitus 
was incurred in service.  38 U.S.C.A § 1110 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has tinnitus as a result of noise 
exposure he experienced while on active duty.  Tinnitus is 
"a noise in the ear, such as ringing, buzzing, roaring, or 
clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 
1714 (28th ed. 1994).  For the reasons set forth below, the 
Board finds that the evidence supports the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the present case, the veteran claims that he suffers from 
tinnitus as a result of his exposure to excessive noise while 
assigned to the motor pool in service.  In this regard, the 
Board notes that his service records show that his military 
occupational specialty was "Automotive Mechanic."  They 
also show that he achieved military qualification with the M1 
rifle.  Therefore, the Board concedes, as did the RO, that 
the veteran had noise exposure during his period of active 
military service.

The only service medical record available is the report of 
the veteran's October 1946 separation examination, which 
makes no reference to tinnitus or hearing problems.  
Unfortunately, the remainder of his service medical records 
appears to have been destroyed in a fire at a government 
facility in 1973.  In such cases, where service medical 
records are unavailable through no fault of the veteran, VA 
has a heightened obligation to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In a June 2004 letter, a private ear, nose, and throat 
physician, Mark L. Keller, M.D., indicated that he had 
evaluated the veteran for complaints of hearing loss and 
tinnitus.  Dr. Keller noted the veteran's history of in-
service noise exposure while working as an automobile 
mechanic and using M1 rifles.  He also noted the veteran's 
report that he first noticed hearing loss after his discharge 
from the military.  Following an audiological evaluation, Dr. 
Keller opined, "It is more likely than not that his hearing 
loss as well as tinnitus is related to his military 
service." 

The veteran was afforded a VA audiological examination in 
August 2004 to determine the nature and etiology of his 
tinnitus and hearing loss.  At that time, he reported in-
service exposure to construction and motor pool noise.  He 
denied civilian noise exposure, as he had worked as a rural 
postal carrier after service, and reported a 30-year history 
of constant tinnitus.  The examiner opined that, given the 
veteran's military noise exposure, it was as likely as not 
that a portion of his hearing loss was related to military 
noise exposure.  However, based on the veteran's report that 
his tinnitus began approximately 30 years ago, the examiner 
said it was unlikely that his tinnitus was related to 
military noise exposure.  The examiner based her opinion on 
the time span between the veteran's military service and the 
reported onset of his tinnitus.

In a March 2005 addendum to the earlier report, the same VA 
examiner submitted a copy of the veteran's tinnitus 
questionnaire from the August 2004 audiological evaluation.  
It showed that he had circled "30 YEARS" when asked about 
the date that he began having symptoms of tinnitus.  Since 
the veteran had had military service approximately 60 years 
ago, the examiner stood by her prior opinion that it was 
unlikely that the veteran's tinnitus was related to military 
noise exposure.  

At his subsequent hearing in March 2006, however, the veteran 
offered sworn testimony to the effect that his tinnitus began 
around the time of his military discharge.  He indicated 
that, during the VA examination, he had mistakenly indicated 
that his tinnitus had started 30 years earlier, when in fact 
it had been more like 60 years since the condition's onset.

After carefully reviewing the record, the Board finds that 
the evidence regarding the etiology of the veteran's tinnitus 
is in relative equipoise.  The veteran clearly had noise 
exposure in service.  There is no evidence of any significant 
noise exposure after service, and a private physician has 
related the veteran's tinnitus to his period of active 
military duty.  

As noted above, a VA examiner has reviewed the veteran's 
claims file and determined that his tinnitus is not related 
to service.  However, this opinion has some shortcomings.  
First, the opinion was based on the veteran's self-reported 
history, which he later corrected through sworn testimony at 
his hearing by indicating that his tinnitus began shortly 
after his discharge from service.  This is consistent with 
the veteran's original claim, filed in June 2004, wherein he 
indicated that his tinnitus began in 1946.  Second, the same 
VA examiner clearly attributed the veteran's hearing loss to 
military noise exposure, which the RO relied on in granting 
the veteran's claim for service connection for hearing loss.  
Although hearing loss and tinnitus are separate disabilities, 
medical treatises indicate that the cause of tinnitus can 
usually be determined by finding the cause of the associated 
hearing loss.  See, e.g., Harrison's Principles of Internal 
Medicine 178 (Anthony S. Fauci et al. eds., 14th ed. 1998).

In light of the available evidence, and with resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  The appeal will therefore be 
allowed.

Because the Board is granting the veteran's appeal, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), have been satisfied with respect to the 
matter of service connection.  That matter is moot.

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. March 3, 2006).  There, the Court held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, and that a proper VCAA notice 
should inform the claimant that, if service connection is 
awarded, VA will assign a disability rating and effective 
date for the award.  Dingess/Hartman, slip op. at 14.

Here, the veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for his award of service connection for 
tinnitus.  The RO will be responsible for addressing any 
notice defect with respect to the rating and the effective-
date elements when effectuating the Board's decision.


ORDER

Service connection for tinnitus is granted.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


